UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4549


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY S. BOONE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:15-cr-00626-MGL-1)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel C. Leonardi, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Beth Drake, United
States Attorney, T. DeWayne Pearson, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory S. Boone seeks to appeal his conviction and sentence on the basis that a

three-year statute of limitations bars the Government from charging him with the tax

offense to which he pled guilty. In response, the Government asserts that Boone failed to

preserve any potential statute of limitations defense when he pled guilty and that his appeal

is untimely.

       We agree that Boone waived his argument regarding the statute of limitations.

“[W]hen a defendant pleads guilty, he waives all nonjurisdictional defects in the

proceedings conducted prior to entry of the plea.” United States v. Fitzgerald, 820 F.3d

107, 110 (4th Cir. 2016). The statute of limitations is not jurisdictional; rather, it is an

affirmative defense that may be waived. United States v. Matzkin, 14 F.3d 1014, 1017 (4th

Cir. 1994). Because Boone did not affirmatively raise his limitations defense in the district

court before pleading guilty, any such defense is waived. Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2